t c summary opinion united_states tax_court michael j rublowsky petitioner v commissioner of internal revenue respondent docket no 16498-11s filed date michael j rublowsky pro_se eliezer klein for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent respondent determined a deficiency of dollar_figure and a penalty under sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax after concessions the issues for decision are whether petitioner all dollar amounts are rounded to the nearest dollar petitioner concedes that he failed to report dollar_figure of taxable interest for the stipulation of facts states petitioner concedes that he received dollar_figure of taxable ira_distributions in in the notice_of_deficiency however respondent determined that petitioner had gross retirement income of dollar_figure consisting of the dollar_figure in individual_retirement_account ira_distributions petitioner reported and a dollar_figure distribution from a roth_ira as indicated by the j distribution code on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for received by respondent that petitioner did not report the notice_of_deficiency further determined that the taxable_portion of the gross retirement distribution is dollar_figure we are unable to readily reconcile the notice of deficiency’s determination of the taxable_portion of petitioner’s ira distribution with the parties’ apparent position in the stipulation that the taxable_portion is dollar_figure we expect the parties to address this possible discrepancy in their rule_155_computations also in his pretrial memorandum petitioner claimed entitlement to deductions for a tax_return preparation fee and other taxes but at trial he did not address these items or offer any evidence with respect to them we therefore treat these claims as abandoned is entitled to deduct a casualty_loss of dollar_figure we hold that he is not is entitled to deduct certain mortgage interest and real_property_taxes as expenditures arising from a personal_residence or as trade_or_business_expenses arising from rental real_estate we hold that petitioner is entitled to deduct the expenditures only as trade_or_business_expenses from rental real_estate is entitled to deduct certain mortgage_insurance payments we hold that he is not and is liable for an accuracy-related_penalty under sec_6662 we hold that he is not background some facts have been stipulated and are incorporated herein by this reference at the time the petition was filed petitioner resided in new york petitioner graduated from law school in and thereafter passed the new york bar examination and held a legal services job for a time on date the social_security administration ssa determined that he was disabled and entitled to disability benefits as of date the ssa found that petitioner had as of that date severe physical and mental impairments that limited his functional capacity on date a fire caused damage to a dwelling on a parcel of real_property that petitioner owned in far rockaway new york far rockaway property the new york city fire department prepared an incident report regarding the fire the incident report states that the dwelling was occupied that the fire was confined to the bedroom where it originated and that the heat source was a cigarette the report further states occupant safraz rustam received minor burns to his left hand asn sic was treated at the scene by ems shortly after the fire occurred petitioner filed an insurance claim under a homeowners property casualty insurance_policy policy that he had purchased from state farm fire casualty co state farm the parties do not dispute that the policy provided casualty coverage only for a dwelling used by petitioner as his residence the record does not disclose the precise time at which state farm raised concerns about the validity of petitioner’s claim but over an approximately 22-month period after he submitted the claim state farm sought to obtain from petitioner documents and a sworn statement to substantiate that he was using the far rockaway property as his residence at the time of the loss state farm ultimately concluded that petitioner had failed to provide the required documents and sworn statement and had materially misrepresented the facts concerning the loss reciting the foregoing in a date letter to petitioner state farm declined to provide coverage for the loss with respect to the sworn statement the letter stated y ou have not returned the signed copy of the examination under oath transcript petitioner wrote state farm in january february march april and date disputing the denial of coverage although he insisted in one of these letters that he had submitted to a sworn examination he ignored state farm’s contention that he had failed to return a signed copy of the examination transcript there is no evidence that state farm responded to any of petitioner’s followup letters or made any payment with respect to the fire damage on his federal_income_tax return for which has no entry indicating a return preparer petitioner deducted dollar_figure in mortgage interest attributable to the far rockaway property in part i of schedule e supplemental income and loss which covers income or loss from rental real_estate and royalties also in that part he reported rents received of dollar_figure on his return petitioner reported ira_distributions of dollar_figure but classified them as nontaxable he did not claim a casualty_loss deduction or any other deductions with respect to the far rockaway property petitioner’s federal_income_tax return for is not in the record in date respondent mailed petitioner a statutory_notice_of_deficiency for his taxable_year the notice determined that petitioner incorrectly excluded from his taxable_income dollar_figure of retirement income attributable to various ira_distributions in response petitioner submitted an amended_return for on which he reported dollar_figure in ira_distributions as taxable and for the first time claimed a casualty_loss deduction of dollar_figure arising from a fire in as well as deductions for home mortgage interest of dollar_figure real_estate_taxes of dollar_figure and mortgage_insurance premiums of dollar_figure the casualty_loss was claimed in part b of form_4684 casualties and thefts of the amended return--that is as attributable to business or income-producing property--and deducted in arriving at adjusted_gross_income the mortgage interest real_estate_taxes and mortgage_insurance premium amounts were deducted on schedule a itemized_deductions of the amended_return with the mortgage interest amounts characterized as home mortgage interest the notice also disallowed a dollar_figure earned_income_credit as a computational adjustment the parties have stipulated that the mortgage interest and real_estate_taxes noted above were paid_by petitioner in with respect to the far rockaway property there is also no dispute that the casualty_loss petitioner claimed on his amended_return was premised on the fire damage to the far rockaway property petitioner timely filed a petition with the court seeking a redetermination of the deficiency discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the burden of showing entitlement to a claimed deduction is on the taxpayer rule a 503_us_79 casualty_loss respondent argues that petitioner is not entitled to a casualty_loss deduction for for damages to the far rockaway property caused by the fire in we agree sec_165 allows taxpayers to deduct any losses sustained during the taxable_year that are not_compensated_for_by_insurance_or_otherwise for individuals deductible losses are limited to losses_incurred in a trade_or_business or in any transaction entered into for profit or in the case of losses of property not petitioner has not claimed or shown entitlement to any shift in the burden_of_proof pursuant to sec_7491 connected with a trade_or_business or a transaction entered into for profit losses that arose from casualty or theft sec_165 in general a loss is allowed as a deduction only for the taxable_year in which the loss is sustained sec_165 sec_1_165-1 income_tax regs for this purpose a loss is treated as sustained when it is evidenced by closed and completed transactions and fixed by identifiable events sec_1_165-1 income_tax regs however if in the year of a casualty which may result in a loss there is a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is treated as sustained until it can be ascertained with reasonable certainty whether such reimbursement will be received sec_1_165-1 income_tax regs the casualty giving rise to the loss at issue occurred in thus the loss is treated as sustained in that year unless petitioner had a claim for reimbursement with respect to which there was a reasonable_prospect_of_recovery as of the close of petitioner had taken out the policy with respect to the far rockaway property so the question becomes whether he had a reasonable_prospect_of_recovery on a claim for reimbursement under that policy whether a taxpayer has a reasonable_prospect_of_recovery on an insurance claim is a question of fact determined by examining all the facts and circumstances of the case id the test is an objective one the taxpayer’s subjective belief concerning recovery is not controlling instead the expectation of recovery must be reasonable in the light of objective facts and circumstances bearing on it at the close of the taxable_year see 326_us_287 413_f2d_503 2d cir aff’g tcmemo_1968_188 61_tc_795 aff’d 521_f2d_786 4th cir a reasonable_prospect_of_recovery exists when the insurance claim is bona_fide and has a substantial likelihood of being decided in the taxpayer’s favor see ramsay scarlett co v commissioner t c pincite citing scofield’s 266_f2d_154 6th cir aff’g in part rev’g in part 25_tc_774 claims for recovery with a remote or nebulous potential for success are insufficient grounds for postponing a deduction from the year in which the loss occurs see id citing 274_us_398 where the circumstances show that the claim is based on an insurance_policy that does not cover the casualty there is no reasonable_prospect_of_recovery sufficient to postpone recognition of the loss to a year after the year in which it occurs 25_tc_1053 petitioner does not dispute that the policy required that he use the dwelling as his residence instead petitioner contends that he was using the property as his residence at the time of the fire notwithstanding state farm’s position to the contrary as discussed below we conclude on the basis of the preponderance_of_the_evidence that petitioner was not using the far rockaway property as his residence when the fire occurred the fire department’s incident report states that an occupant of the far rockaway property safraz rustam suffered burns and was treated on the scene confronted with this potential inconsistency with his claim of residing there petitioner testified vaguely to the effect that he was in florida at the time of the fire and that he allowed his sister and any other persons she chose to live there but he was at best vague with respect to his familiarity with safraz rustam petitioner could have called his sister as a witness to corroborate the foregoing or explained her unavailability but he did not in these circumstances respondent is entitled to an inference that her testimony would have been unfavorable to petitioner’s contentions see 6_tc_1158 aff’d 162_f2d_513 10th cir this conclusion is reinforced by the fact that the incident report was a stipulated exhibit in the case one with which petitioner was familiar his apparent dissembling regarding the identity of safraz rustam significantly undermines his credibility in its letter denying coverage state farm cited petitioner’s failure to provide a signed copy of his examination transcript as a reason for denying coverage petitioner did not take specific issue with state farm’s assertion at the time at trial he testified that he did not recall whether he had provided a signed copy petitioner’s evasiveness regarding signing a sworn statement concerning his use of the far rockaway property as his residence is at odds with his contention in this proceeding that he was doing so at the time of the fire finally petitioner took a position on his amended_return that is inconsistent with his contention that he was using the far rockaway property as his residence in the amended_return claimed the casualty_loss arising from the fire at the far rockaway property as a loss attributable to business or income-producing property in addition on his return petitioner treated the far rockaway property as a rental property deducting the mortgage interest_paid the form_4684 on which petitioner claimed the loss had a separate part for casualty losses from personal_use_property described thereon as property not used in a trade_or_business or for income-producing purposes with respect to it on a schedule e as an expense of a rental property and reporting rental income of dollar_figure in that year while it is possible that petitioner in fact used the far rockaway property as his residence in early and then commenced renting it sometime thereafter he made no attempt to reconcile his claimed personal_use in with his acknowledged rental use in given the objective evidence that the far rockaway property was being used as a rental property at the time of the fire in and petitioner’s vague inconsistent and implausible testimony to the contrary we find on this record that petitioner was not using the far rockaway property as his residence at the time of the fire in consequently the policy did not cover the loss attributable to the fire thus as a matter of objective fact notwithstanding any subjective belief petitioner held there was no reasonable_prospect_of_recovery on any claim for reimbursement from state farm as of the close of the taxable_year any casualty_loss arising from the fire is treated as sustained and deductible in not see coastal terminals inc v commissioner t c pincite no reasonable_prospect_of_recovery postponing casualty_loss deduction where confronted with a transcript of his return at trial petitioner testified that the reporting of the dollar_figure as rental income was a mistake because the far rockaway property was fire-damaged at the time but he offered no further explanation as to the possible source of dollar_figure in rental income for that year taxpayer’s engineers concluded before close of the year of loss that property damage was attributable to cause not covered by insurance_policy mortgage interest and real_estate_taxes petitioner claims entitlement to deduct dollar_figure in mortgage interest and dollar_figure in real_estate_taxes paid with respect to the far rockaway property in and not claimed on his original return as filed respondent concedes that petitioner paid these amounts in with respect to the far rockaway property but takes issue with petitioner’s contention that he is entitled to deduct these amounts on schedule a as itemized_deductions arguing instead that petitioner is entitled to the deductions only as trade_or_business_expenses we agree with respondent petitioner reported the far rockaway property as rental property on his return and has offered no testimony or other evidence to support a finding that the use of the property changed between and moreover petitioner an individual has not shown that the mortgage interest he paid is not personal_interest disallowed pursuant to sec_163 h --except to the extent respondent does not contend that these deductions are subject_to disallowance under sec_469 because the expenditures were incurred in connection with rental_real_estate_activities respondent has conceded that the interest was paid on indebtedness properly allocable to the trade_or_business of property rental because we find on this record that the far rockaway property was a rental property in we hold that petitioner is entitled to deduct dollar_figure in mortgage interest and dollar_figure in real_estate_taxes as trade_or_business_expenses under sec_162 mortgage_insurance petitioner also claims entitlement to deduct dollar_figure in mortgage_insurance premiums_paid with respect to the far rockaway property in that was not claimed on his original return as petitioner offered no document or other convincing evidence that would substantiate his payment of any amount for mortgage_insurance in we hold that he is not entitled to the deduction claimed accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty with respect to the underpayment reflected on his return after the parties’ various concessions there remains an underpayment attributable to petitioner’s failure to report dollar_figure in ira_distributions as taxable and his failure to report dollar_figure of taxable interest petitioner has conceded that he received the latter petitioner contends that he had reasonable_cause for his reporting of the ira_distributions as nontaxable given the cognitive impairments he was suffering at the time he prepared his return as evidenced by the ssa determination that he was disabled we agree sec_6662 and b and imposes a penalty equal to of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_understatement_of_income_tax or negligence however no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess his or her proper tax_liability id the taxpayer’s cognitive impairment or emotional distress may constitute reasonable_cause for underpayments arising from mistakes or omissions on a tax_return see ruckman v commissioner t c the figure may instead be dollar_figure see supra note memo carnahan v commissioner tcmemo_1994_163 aff’d without published opinion 70_f3d_637 d c cir petitioner testified that when preparing his return he was confused regarding whether his disabled status exempted him from income_tax on his ira_distributions or merely from the penalty on early distributions in this confusion he reported the distributions on his return but categorized them as nontaxable on date less than three months before petitioner filed his return the ssa had issued a determination that petitioner was entitled to disability benefits the determination was based on findings inter alia that petitioner had the following severe impairments dysthymic disorder depression anxiety related disorder and adhd attention deficit hyperactivity disorder the determination found that the claimant petitioner has the residual capacity to perform light work except for the limited ability to use judgment and public transportation unaccompanied and concluded that petitioner was limited to simple nonpublic unskilled work emphasis added the determination further found that petitioner’s condition would prevent him from performing legal services work which he had performed before the onset of his disability the ssa disability determination is the most reliable evidence in the record of petitioner’s condition at the time he filed his return in view of petitioner’s demonstrated cognitive impairment at the time we are satisfied that his error in reporting the ira_distributions as nontaxable is due to reasonable_cause and his disclosure of the distributions on the return is evidence of good_faith we therefore hold that petitioner had reasonable_cause for the portion of the underpayment attributable to his failure to report the ira_distributions as taxable that leaves only a de_minimis portion of the underpayment attributable to petitioner’s failure to report dollar_figure of taxable interest that amount is too small to give rise to a substantial_understatement nor does the omission establish negligence given its isolated nature and petitioner’s cognitive impairment at the time we therefore hold that petitioner is not liable for any penalty under sec_6662 to reflect the foregoing decision will be entered under rule while the ssa determination demonstrates petitioner’s cognitive impairment at the time he filed his return we are satisfied on the basis of our observation of him at trial that he was competent to litigate this case
